                       Case 19-15509-EPK      Doc 263    Filed 06/25/20    Page 1 of 2




         ORDERED in the Southern District of Florida on June 25, 2020.




                                                           Erik P. Kimball, Judge
                                                           United States Bankruptcy Court
_____________________________________________________________________________




                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                       West Palm Beach Division
                                         www.flsb.uscourts.gov

         In re:                                         Case No. 19-15509-BKC-EPK

         BRUCE STEVEN FRANK,                            Chapter 11

               Debtor.
         ___________________________________/

                ORDER GRANTING DEBTOR’S MOTION TO APPROVE SETTLEMENT
            BETWEEN BRUCE STEVEN FRANK AND ADVISORY TRUST GROUP, LLC, IN ITS
              CAPACITY AS TRUSTEE OF THE FRANK THEATERS LIQUIDATING TRUST

                  THIS CAUSE came on before the Court upon the Debtor’s Motion to Approve

         Settlement with Advisory Trust Group, LLC, in its capacity as Trustee of the Frank Theaters

         Liquidating Trust (the “Motion”) [ECF No. 249], filed pursuant to Local Rule 9013-1(D), and

         the movant by submitting this form of order having represented that the Motion was

         served on all parties required by Local Rule 9013-1(D), that the 21-day response time

         provided by that rule has expired, that no one has filed, or served on the movant, a

         response to the Motion, that the form of order was attached as an exhibit to the Motion,

         and the Court, having considered the Motion and being otherwise duly advised in the
             Case 19-15509-EPK        Doc 263    Filed 06/25/20   Page 2 of 2




premises, it is ORDERED as follows:

      1.     The Motion [ECF No. 249] is GRANTED and the Settlement Agreement

attached to the Motion is APPROVED.

      2.     The terms of the Settlement Agreement are incorporated herein.

      3.     The Court retains jurisdiction to enforce the terms of the Settlement

Agreement.

                                           ###

Submitted by:

Felipe Plechac-Diaz, Esq.
Leiderman Shelomith Alexander
+ Somodevilla, PLLC
2699 Stirling Road, Suite C401
Ft. Lauderdale, Florida 33312
Telephone (954) 920-5355
Facsimile (954) 920-5371
fpd@lsaslaw.com

Copies to:



Attorney Plechac-Diaz is directed to serve copies of this order on all parties in
interest and to file a certificate of service with the Clerk of Court.
